UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6967



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEVON CLARKE, a/k/a Little Wayne, a/k/a John
Brown,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-88-126, CA-96-1020-2)


Submitted:   March 23, 2000                 Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Devon Clarke, Appellant Pro Se. Theodore Ridley Carron, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Devon Clarke appeals from the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999) and

motion to reconsider. We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. Clarke, Nos.

CR-88-126; CA-96-1020-2 (E.D. Va. May 21 & June 30, 1999).   We also

deny Clarke’s motion to expedite as moot.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2